UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-52376 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-0019425 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 321 South 1250 West, #3 Lindon, Utah (Address of principal executive offices) (Zip Code) (801) 796-5127 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes []No [X] As of August 8, 2011 the registrant had 45,000,000 shares of common stock, par value $0.001, issued and outstanding. PROFIRE ENERGY, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and March 31, 2011 3 Condensed Consolidated Statements of Operations and Other ComprehensiveIncome (Loss) (Unaudited) for the three month periods ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three month periods ended June 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 9 Item 3.Quantitative and Qualitative Disclosure about Market Risk 15 Item 4.Controls and Procedures 15 PART II — OTHER INFORMATION Item 1A.Risk Factors 17 Item 6.Exhibits 17 Signatures 18 2 PART I. FINANCIAL INFORMATION Item 1.Financial Information PROFIRE ENERGY, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets ASSETS June 30, March 31, (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Marketable securities-available for sale Inventories Prepaid expenses - Total Current Assets PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Income taxes payable Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred shares: $0.001 par value, 10,000,000 shares authorized: no shares issued and outstanding - - Common shares: $0.001 par value, 100,000,000 shares authorized: 45,000,000 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 PROFIRE ENERGY, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations and Other Comprehensive Income (Loss) (unaudited) For the Three Months Ended June 30, REVENUES Sales of goods, net $ $ Sales of services, net Total Revenues COST OF SALES Cost of goods sold Cost of goods sold-services Total Cost ofGoods Sold GROSS PROFIT OPERATING EXPENSES General and administrative expenses Payroll expenses Depreciation expense Total Operating Expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense Rental income - Interest income Total Other Income (Expense) NET INCOME (LOSS) BEFORE INCOME TAXES INCOME TAX EXPENSE (BENEFIT) NET INCOME (LOSS) $ $ UNREALIZED HOLDING GAIN (LOSS) ON AVAILABLE FOR SALE SECURITIES $ $ FOREIGN CURRENCY TRANSLATION GAIN (LOSS) TOTAL COMPREHENSIVE INCOME $ $ BASIC EARNINGS PER SHARE $ $ FULLY DILUTED EARNINGS PER SHARE $ $ BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING FULLY DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. 4 PROFIRE ENERGY, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended June 30, OPERATING ACTIVITIES Net Income (loss) $ $ Adjustments to reconcile net income (loss) to net cash used by operating activities: Depreciation expense Bad debt expense - Stock options issued for services Changes in operating assets and liabilities: Changes in accounts receivable Changes in inventories Changes in prepaid expenses Changes in accounts payable and accrued liabilities Changes in income taxes payable Net Cash Provided by Operating Activities INVESTING ACTIVITIES Purchase of fixed assets Net Cash Used in Investing Activities FINANCING ACTIVITIES - - Effect of exchange rate changes on cash NET INCREASE (DECREASE) IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ $ Income taxes $ - $ - The accompanying notes are an integral part of these consolidated financial statements. 5 PROFIRE ENERGY, INC. AND SUBSIDIARY Notes to the Condensed Consolidated Financial Statements June 30, 2011 and March 31, 2011 NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at June 30, 2011 and for all periods presented have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s March 31, 2011 audited financial statements.The results of operations for the periods ended June 30, 2011 and 2010 are not necessarily indicative of the operating results for the full years. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents For purposes of the statement of cash flows, cash and cash equivalents include cash and all debt securities with an original maturity of 90 days or less. As of June 30, 2011 and 2010, book balances totaled $996,790 and $1,957,370, respectively. These deposits were insured entirely by insurance accounts held by the Company’s banks guaranteed by the Province of Alberta, Canada. Accounts Receivable Receivables from the sale of goods and services are stated at net realizable value. This value includes an appropriate allowance for estimated uncollectible accounts. The allowance is calculated based on past collectability and customer relationships. The Company recorded an allowance for doubtful accounts of $19,405 and $19,524 as of June 30, 2011 and March 31, 2011, respectively. 6 PROFIRE ENERGY, INC. AND SUBSIDIARY Notes to the Condensed Consolidated Financial Statements June 30, 2011 and March 31, 2011 Inventory In accordance with ASC 330, the Company’s inventory is valued at the lower of cost (the purchase price, including additional fees) or market based on using the entire value of inventory.Inventories are determined based on the first-in first-out (FIFO) basis.As of June 30, 2011 and March 31, 2011 inventory consisted of the following: June 30, March 31, Raw materials $ $ Work in progress - - Finished goods - - Reserve for obsolescence Total $ $ Revenue Recognition The Company records sales when a firm sales agreement is in place, delivery has occurred or services have been rendered, and collectability of the fixed or determinable sales price is reasonably assured.If customer acceptance of products is not assured, the Company records sales only upon formal customer acceptance. Income Taxes The Company is subject to Canadian income taxes on its world-wide income with a credit provided for foreign taxes paid.Any income earned in the United States is subject to applicable state and federal tax rates in the United States.The combined effective rates of income tax expense (benefit) are 28% and 22% for the three months ended June 30, 2011 and 2010, respectively. Basic Earnings Per Share The computation of basic earnings per share of common stock is based on the weighted average number of shares outstanding during the periods presented. The computation of fully diluted earnings per share includes common stock equivalents outstanding at the balance sheet date. The Company had 255,250 and -0- stock options included in the fully diluted earnings per share as of June 30, 2011 and 2010, respectively.The Company uses the treasury stock method to calculate the dilutive effects of stock options and warrants. For the Three Months Ended June 30, Net income $ $ Basic weighted average number of shares outstanding Common stock equivalents - Fully diluted weighted average number of shares outstanding Basic earnings per share $ $ Fully diluted earnings per share $ $ 7 Foreign Currency and Comprehensive Income The Company’s functional currency is the Canadian dollar (CAD). The financial statements of the Company were translated to United States Dollar (USD) using year-end exchange rates for the balance sheet, and average exchange rates for the statements of operations. Equity transactions were translated using historical rates. The period-end exchange rates of 1.02379 and 1.0301 were used to convert the Company’s June 30, 2011 and March 31, 2011 balance sheets, respectively, and the statements of operations used weighted average rates of 1.03290 and 1.0272 for the three months ended June 30, 2011 and 2010, respectively. All amounts in the financial statements and footnotes are presumed to be stated in USD, unless otherwise identified. Foreign currency translation gains or losses as a result of fluctuations in the exchange rates are reflected in the Statement of Operations and Other Comprehensive Income. Recent Accounting Pronouncements The Company has evaluated recent accounting pronouncements and their adoption has not had or is not expected to have a material impact on the Company’s financial position, or statements. NOTE 3 – SUBSEQUENT EVENTS In accordance with ASC 855, the Company’s management has evaluated the subsequent events through the date the financial statements were issued and has found no subsequent events to report. 8 Item 2.Management's Discussion and Analysis of Financial Condition andResults of Operations This discussion summarizes the significant factors affecting our consolidated operating results, financial condition, liquidity and capital resources during the three months ended June 30, 2011 and 2010. For a complete understanding, this Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Financial Statements and Notes to the Financial Statements contained in this quarterly report on Form 10-Q and our annual report on Form 10-K for the year ended March 31, 2011. Forward-Looking Statements This quarterly report contains forward-looking statements as that term is defined in Section 27A of the United States Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology.Such statements are based on currently available financial and competitive information and are subject to various risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations.Undue reliance should not be placed on such forward-looking statements as such statements speak only as of the date on which they are made.These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Forward-looking statements are predictions and not guarantees of future performance or events.Forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. We undertake no obligation to amend this report or revise publicly these forward looking statements (other than pursuant to reporting obligations imposed on registrants pursuant to the Securities Exchange Act of 1934) to reflect subsequent events or circumstances. These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to amend this report or revise publicly these forward-looking statements (other than pursuant to reporting obligations imposed on registrants pursuant to the Securities Exchange Act of 1934) to reflect subsequent events or circumstances, whether as the result of new information, future events or otherwise. 9 Throughout this report, unless otherwise indicated by the context, references herein to the “Company”, “we”, “our” or “us” and similar language means Profire Energy, Inc., a Nevada corporation, and its corporate subsidiaries and predecessors. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this report and in our other filings with the Securities and Exchange Commission. Overview We are a provider of safe and efficient burner-management systems and services for use in oilfield combustion.In the oil and natural gas industry there are numerous demands for heat generation and control.The product in pipelines and storage tanks must be kept sufficiently warm to flow efficiently.Equipment of all kinds, including line-heaters, dehydrators, dewaterers, separators, treaters, amine reboilers, free-water knockout systems, etc. require sources of heat to satisfy their various functions.In addition to the need for combustion products to meet heating demands, there is also a need for skilled combustion technicians.Profire builds products and provides services designed to address some of these needs. Results of Operations Comparison of the three months ended June 30, 2011 and 2010 Total Revenues Total Revenues during the quarter ended June 30, 2011 increased 248% compared to the quarter ended June 30, 2010.This significant increase is attributable to growth in both Sales of goods, net and Sale of services, net. Sales of Goods, Net We realized a $1,771,889, or 230%, increase in Sales of goods, net during the first fiscal quarter 2012, compared to the same fiscal quarter 2011.This significant increase is attributable to the fact that we now have a dedicated sales staff, whereas a year ago we had no full-time sales presence.Further the dedicated sales staff of three people are expanding their focus to all regions of the US and therefore diversifying revenue sources.Several new customers have started purchasing systems this quarter.It is hard to determine how many of these will continue ordering in the future but in general we feel product sales will continue to grow but at what pace is undetermined based on many variables. 10 Sales of Services, Net During the three months ended June 30, 2011 we also realized a $140,211, or 104% increase in Sales of services, net.Sales of services, net increased as a result of a general increased awareness of our products through a committed and focused sales force.As the sales team proactively looks for equipment sales the opportunity to discuss services related sales is increased.Therefore the two should have ongoing correlation based on sales efforts for systems. Total Cost of Goods Sold We realized a 198% increase in Total Cost of Goods Sold during the first fiscal quarter 2012 as a result of a 270% increase in Cost of goods sold and a 73% increase in Cost of goods sold-services.While Total Cost of Goods Sold increased 198%, as a percentage of Total Revenue, Total Cost of Goods Sold fell to 37%, compared to 43% during the first fiscal quarter 2011.This improvement in gross margin was accomplished through economies of scale of component parts.We believe that through economies of scale and more detailed component sourcing, margins should improve slightly over time but should be expected to level off. Cost of Goods Sold During the quarter ended June 30, 2011 Cost of goods sold grew 270% as compared to the quarter ended June 30, 2010.As a direct result of the growth in sales of goods, Cost of goods sold increased.For the near future, we expect Cost of goods sold will roughly follow the same trend as sales of goods.Our margins on product sales fluctuate based on a number of variables.If sales continue to increase and we can realize greater economies of scale, we anticipate Cost of goods sold as a percentage of Sales of goods, net will decrease somewhat.If we are unable to realize improved economies of scale, or if the cost of parts we use to build our products increase, our margins will fall.Management will attempt to improve our margins when it is prudent for our long-term strategic advantage. Cost of Goods Sold-Services We experienced a 73% jump in Cost of goods sold-services during the quarter ended June 30, 2011, compared to the comparable prior-year quarter.Cost of goods sold-services rose because of the increase in contract labor, travel and vehicle expenses associated with the increased service activity.The service portion of the business is labor intensive and therefore a correlation between service revenue and cost of goods sold related to service should be expected. Gross Profit As a result of increased Total Revenue and improved gross margin, Gross Profit increased from $442,404 during the quarter ended June 30, 2010 to $1,701,011 during the quarter ended June 30, 2011. 11 Total Operating Expenses Our Total Operating Expenses increased 13.5% during the three months ended June 30, 2011 compared to the three months ended June 30, 2010.While General and administrative expenses decreased 21% during the quarter, Payroll expenses increased 72% and Depreciation expense increased 131%. General and Administrative Expenses During the three months ended June 30, 2011, we were able to reduce General and administrative expenses by $76,956.This decrease was the result of cost saving efforts in research and development and a lower travel budget for sales people and executives.While management is mindful to maintain control over General and administrative expenses, we do not expect to see a trend of lower General and administrative expenses.Rather, we believe as operations continue to expand our General and administrative expenses will also increase. Payroll Expenses We experienced a $127,382 increase in Payroll expenses in the first fiscal quarter 2012.We expect Payroll expenses to remain higher quarter-on-quarter through the remainder of the year as we continue to expand our workforce through the hiring of talented employees.There were several new hires during the quarter that caused the increase. Depreciation Expense Depreciation expense increased from $18,872 to $43,562 during the quarter ended June 30, 2011 compared to the quarter ended June 30, 2010.This jump in Depreciation expense is primarily due to the purchase of the Company’s expanded Lindon, Utah facility and to additional equipment necessary to expand our production capacity. Total Other Income (Expense) For the three months ended June 30, 2011 we recognized Total Other Income of $259 compared to Total Other Expense of $1,806 for the three months ended June 30, 2010.This change from other expense to other income is attributable to the realization of $3,600 in rental income during the 2011 period.We realized no rental income in the 2010 period.This limited source of income was from an existing tenant of the expanded Lindon location.We do not expect to have further rental income in the future as the tenant has left the premises and we are building out the space to facilitate operational growth. 12 Net Income (Loss) Before Income Taxes As a result of increased Total Revenues and improved gross margin, which was only partially offset by increased Total Operating Expenses, we realized Net Income Before Income Taxes of $1,068,710 during the first fiscal quarter 2012 compared to a Net Loss Before Income Taxes of $116,846 during the first fiscal quarter 2011. Income Tax Expense Because of the increase in Net Income Before Income Taxes discussed above, we recognized Income Tax Expense of $294,132 during the three months ended June 30, 2011, compared to an Income Tax Benefit of $25,420 during the three months ended June 30, 2010.We anticipate our income tax obligations will typically follow a similar trend as our net income or loss before income taxes. Foreign Currency Translation Gain (Loss) Our consolidated financial statements are presented in U.S. dollars.Our functional currency is Canadian dollars.Our financial statements were translated to U.S. dollars using year-end exchange rates for the balance sheet and weighted average exchange rates for the statements of operations.Equity transactions were translated using historical rates.Foreign currency translation gains or losses as a result of fluctuations in the exchange rates are reflected in the statement of operations and comprehensive income. Therefore, the translation adjustment in our consolidated financial statements represents the translation differences from translation of our financial statements.As a result, the translation adjustment is commonly, but not always, positive if the average exchange rates are lower than exchange rates on the date of the financial statements and negative if the average exchange rates are higher than exchange rates on the date of the financial statements. During the quarter ended June 30, 2011, we recognized a foreign currency translation loss of $39,733.We similarly recognized a foreign currency translation loss of $91,430 during the quarter ended June 30, 2010.These losses were the result of the strengthening of the US dollar against the Canadian dollar. Total Comprehensive Income For the foregoing reasons, we realized a total comprehensive income of $735,268, or $0.02 per share on both a basic and fully diluted basis during the quarter ended June 30, 2011 compared to total comprehensive loss of $185,330, or $0.00 per share on both a basic and fully diluted basis during the quarter ended June 30, 2010. Liquidity and Capital Resources Since inception, our operations have been financed primarily from cash flows from operations and loans from Company executives.We have a $400,000 revolving credit line with a local banking institution that we also use from time to time to satisfy short-term fluctuations in cash flows.At June 30, 2011 we had $-0- outstanding on our line of credit. 13 As of June 30, 2011 we had current assets of $5,458,718 and total assets of $7,140,430 including cash and cash equivalents of $996,790.At June 30, 2011 total liabilities were $872,249, all of which were current liabilities.We have no current capital commitments outside of general operations and do not anticipate any in the near future. We believe that cash on hand and anticipated revenues from operations will be sufficient to cover our operating needs over the next twelve months.We do not anticipate needing to find other sources of capital at this time. During the quarter ended June 30, 2011 and 2010 cash was primarily used to fund operations.See below for additional discussion and analysis of cash flow. Three Months ended June 30, 2011 Three Months ended June 30, 2010 Net cash provided by operating activities $ $ Net cash used in investing activities $ $ Net cash provided by (used in) financing activities $ - $ - Effect of exchange rate changes on cash $ $ NET INCREASE (DECREASE) IN CASH $ $ Net cash provided by our operating activities was $338,323.As discussed above, during the quarter June 30, 2011 we realized a significant increase in net income, we also realized a $61,944, or 59%, increase in accounts payable as a result of our operational expansion and business growth.These increases in cash provided by operating activity were only partially offset by a 119% increase income taxes payable as discussed above, a 37% increase in inventory and a 17% increase in accounts receivable.Inventory grew during the quarter as we had the opportunity to acquire inventory at favorable rates as we buy in scale.This may ebb and flow from quarter to quarter as we forecast future demand.Accounts receivable were higher due to our increased sales in the first fiscal quarter of 2012.If needed we believe our accounts receivable could be factored provide cash flow, but to date this has not been necessary. During the quarter ended June 30, 2011 net cash used in investing activities was $1,018,588.These funds were used to purchase additional space at our facilities in Spruce Grove, Alberta, Canada and Lindon, Utah, USA and to acquire other fixed assets.These expenditures represent capital investments in the further development of our business. Because net cash used in investing activities significantly outpaced net cash provided by operating activities as we continue to make investments in the Company to support our growth strategy, atJune 30, 2011 we had cash and cash equivalents of $996,790 compared to $1,689,386 as of June 30, 2010. 14 Summary of Material Contractual Commitments The Company had no material contractual commitments as of June 30, 2011. Inflation We believe that inflation has not had a significant impact on our operations since inception. Seasonality Activity of our customers will sometimes be affected by weather and season.As the majority of our operations currently are in western Canada, sales may slow due to winter conditions that may hamper the ability of our customers to build out new locations or maintain and access current locations.We typically have our strongest revenue growth cycles in the non-winter months.As we expand into the United States we anticipate this effect to diminish. Off-Balance Sheet Arrangements As of June 30, 2011 we had no off-balance sheet arrangements. Item 3.Quantitative and Qualitative Disclosure about Market Risk We are a smaller reporting company, as defined in Rule12b-2 promulgated under the Securities Exchange Act of 1934, and accordingly we are not required to provide the information required by this Item. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures Management is responsible for establishing and maintaining adequate disclosure controls and procedures as defined in Rules13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Our disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure and to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. 15 Our management, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this quarterly report on Form 10-Q.Based upon this assessment, we determined that as of the end of period covered by this quarterly report on Form 10-Q our disclosure controls and procedures were not effective because there exist material weaknesses affecting our internal control over financial reporting. The matters involving internal controls and procedures that our management considers to bematerial weaknesses under COSO and SEC rules are: (1) lack of a functioning audit committee and lack of independent directors on the Company’s board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; (2) inadequate segregation of duties consistent with control objectives; (3) insufficient written policies and procedures for accounting and financial reporting with respect to the requirements and application of US GAAP and SEC disclosure requirements; and (4) ineffective controls over period end financial disclosure and reporting processes.The aforementioned potential material weaknesses were identified by our Chief Financial Officer in connection with the preparation of our financial statements as of June 30, 2011, who communicated the matters to our management and board of directors. Management believes that the material weaknesses set forth in items (2), (3) and (4) above did not have an effect on our financial results. However, the lack of a functioning audit committee and lack of a majority of independent directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures, can impact our financial statements for the future years. Management’s Remediation Initiatives Although we are unable to meet the standards under COSO because of the limited funds available to a company of our size, we are committed to improving our financial organization.As funds become available, we will undertake to: (1) create a position to segregate duties consistent with control objectives, (2) increase our personnel resources and technical accounting expertise within the accounting function (3) appoint one or more outside directors to our board of directors who shall be appointed to the audit committee of the Company resulting in a fully functioning audit committee who will undertake the oversight in the establishment and monitoring of required internal controls and procedures; and (4) prepare and implement sufficient written policies and checklists which will set forth procedures for accounting and financial reporting with respect to the requirements and application of US GAAP and SEC disclosure requirements. We will continue to monitor and evaluate the effectiveness of our internal controls and procedures and our internal control over financial reporting on an ongoing basis and are committed to taking further action and implementing additional enhancements or improvements, as necessary and as funds allow. However, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision making can be faulty and that breakdowns can occur because of simple error or mistake. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. 16 PART II - OTHER INFORMATION Item 1A.Risk Factors In addition to the other information set forth in this quarterly report on Form10-Q, you should carefully consider the risks discussed in our annual report on Form 10-K for the year ended March 31, 2011, which risks could materially affect our business, financial condition or future results. These risks are not the only risks facing our Company. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition or future results. Item 6.Exhibits Exhibits.The following exhibits are included as part of this report: Exhibit 31.1 Certification of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certification of Principal Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 Certification of Principal Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 101.INS XBRL Instance Document Exhibit 101.SCH XBRL Taxonomy Extension Schema Document Exhibit 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Exhibit 101.DEF XBRL Taxonomy Definition Linkbase Dcoument Exhibit 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 17 SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf, thereunto duly authorized. PROFIRE ENERGY, INC. Date: August 12, 2011 By: /s/ Brenton W. Hatch Brenton W. Hatch Chief Executive Officer Date: August 12, 2011 By: /s/ Andrew Limpert Andrew Limpert Chief Financial Officer 18
